Citation Nr: 0506759	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  97-17 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
the service-connected Hodgkin's disease.  




REPRESENTATION

Appellant represented by:	The American Legion







WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from February 1971 to 
September 1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision in which the RO 
granted service connection for Hodgkin's disease and assigned 
a noncompensable rating.  

In January 1999 and December 2000, the Board remanded this 
case to the RO for additional evidentiary development.  

In a December 2001 rating decision, the RO assigned an 
increased initial rating of 10 percent for the service-
connected Hodgkin's disease.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a rating decision issued subsequent to 
a notice of disagreement which grants less than the maximum 
available rating does not "abrogate the pending appeal."  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  

Consequently, the matter of an increased rating for the 
service-connected Hodgkin's disease remained in appellate 
status.  

In June 2002, the Board determined that it was necessary to 
undertake additional development with respect to the 
veteran's increased rating claim, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2)).  

Shortly thereafter, on May 1, 2003, the United States Court 
of Appeals for the Federal Circuit ("Federal Circuit") 
invalidated 38 C.F.R. § 19.9(a)(2), in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  As a result, the Board determined that it 
could no longer directly undertake evidentiary development 
with respect to veteran's claims.  

Accordingly, in September 2003, the Board once again remanded 
the veteran's claim to the RO for further development.  



FINDING OF FACT

The service-connected residuals of Hodgkin's disease have 
been shown to be productive of a disability picture that more 
nearly approximates that of symptoms which are nearly 
constant and restrict routine daily activities by less than 
25 percent of the pre-illness level.  



CONCLUSION OF LAW

The criteria for the assignment of an initial 20 percent 
evaluation, but no more, for the service-connected residuals 
of Hodgkin's disease have been met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 4.88b including 
Diagnostic Code 6354 (2004), 4.117 including Diagnostic Code 
7709 (2004).  




REASONS AND BASES FOR FINDING AND CONCLUSION


Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes evidence development letters dated in April 2001 and 
May 2004 in which the RO advised the veteran of the type of 
evidence necessary to substantiate his claim.  

In these letters, the RO also advised the veteran of his and 
VA's responsibilities under VCAA, to include what evidence 
should be provided by him and what evidence should be 
provided by VA.  The veteran was also advised to identify any 
additional evidence that he believes may be relevant to his 
claim and what VA would do to assist him in the development 
of his claim.  

Although this letter was issued after the initial 
adjudication of his claim by the agency of original 
jurisdiction (AOJ), the Board finds that the RO did not err 
with respect to the timing of the VCAA notice requirement, as 
the VCAA had not been enacted at the time that the RO 
initially adjudicated his claim in the 1997 rating decision.  

Furthermore, the notice letters provided to the veteran were 
provided by the AOJ prior to the most recent transfer of his 
case to the Board, and the content of that notice full 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

After the notice letter was provided, the claim was 
readjudicated and an SSOC was issued to the veteran.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, to decide the issues on appeal 
would not be prejudicial to him.  

The Board further finds that, to the extent possible, all 
obtainable evidence identified by the veteran has been 
obtained and associated with the claims folder and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  

In particular, the Board notes that the RO has obtained all 
relevant treatment records identified by the veteran, and the 
record reflects that the veteran underwent several VA 
compensation and pension examinations.

In a statement received in June 2003, the veteran indicated 
that he was going to submit additional medical records from 
his oncologist in support of his claim.  In a letter issued 
in May 2004, the Appeals Management Center (AMC) advised the 
veteran as to the appropriate location to send any medical 
records that he wished to submit in support of his claim.  

The veteran was also once again advised that VA would assist 
him in obtaining any medical records that he identified, and 
that he should submit appropriate authorization forms if he 
wished for VA to obtain records on his behalf.  

The record reflects that no additional medical records or 
authorization forms were received from the veteran.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran to the extent possible by apprising him 
as to the evidence needed, and in assisting him in the 
development of his claim.  38 U.S.C.A. §§ 5103 and 5103A 
(West 2002).  




Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2004).  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, in cases where the original rating assigned is 
appealed, consideration must be given to whether a higher 
rating is warranted at any point during the pendency of the 
claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

When an unlisted condition is encountered, it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).

The Board notes that Hodgkin's disease is rated under the 
criteria of 38 C.F.R. § 4.117, Diagnostic Code (DC) 7709.  
Under this code, a 100 percent rating is warranted for 
Hodgkin's disease with active disease, or during a treatment 
phase.  

The 100 percent rating shall continue beyond the cessation of 
any surgical, radiation, antineoplastic chemotherapy or other 
therapeutic procedures.  Six months after discontinuance of 
such treatment, the appropriate disability rating shall be 
determined by mandatory VA examination.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of 38 C.F.R. § 3.105(e).  
If there has been no local recurrence or metastasis, rate on 
residuals.  38 C.F.R. § 4.117, Diagnostic Code 7709 (2004).  

As will be discussed in greater detail herein below, the 
record reflects that the veteran began undergoing radiation 
therapy for Hodgkin's disease in 1991, but that this 
treatment ended after 22 weeks and that there was no 
subsequent recurrence of the disease.  Thus, the record 
reflects that the disease resolved several years before he 
filed his original claim for service connection for Hodgkin's 
disease in November 1996.  

VA examination in December 1996, June 1999, and October 2001 
has confirmed that the veteran's disease has remained 
inactive since 1992 and that he has not receive any further 
radiation treatment.  

Consequently, the RO assigned an initial 10 percent rating 
for the residuals of the veteran's Hodgkin's disease under 
the criteria of 38 C.F.R. § 4.88, DC 6354, which pertains to 
chronic fatigue syndrome.  

Under DC 6354, chronic fatigue syndrome symptoms (CFS) which 
wax and wane but result in periods incapacitation of at least 
one but less than two weeks total duration per year, or; 
symptoms controlled by continuous medication warrants a 10 
percent evaluation.  A 20 percent evaluation is warranted 
where there are CFS symptoms which are nearly constant and 
restrict routine daily activities by less than 25 percent of 
the pre-illness level, or; which wax and wane, resulting in 
periods of incapacitation of at least two but less than four 
weeks total duration per year.  

A 40 percent disability rating is warranted where there are 
CFS symptoms manifested by debilitating fatigue, cognitive 
impairments, or other impairments such as inability to 
concentrate, forgetfulness, confusion or a combination of 
other signs and symptoms, which are nearly constant and 
restrict routine daily activities to 50 to 75 percent of the 
pre-illness level, or; which wax and wane, resulting in 
periods of incapacitation of at least four but less than six 
weeks total per year.  38 C.F.R. § 4.88b, DC 6354.  

Having reviewed the complete record, the Board finds that the 
service-connected Hodgkin's disease more nearly approximates 
the rating criteria consistent with symptoms which are nearly 
constant and restrict routine daily activities at less than 
25 percent of the pre-illness level.  Such a degree of 
symptomatology warrants a 20 percent rating under DC 6345.  

In this regard, the Board found the most probative evidence 
of record to be the veteran's private treatment records and 
the reports of four VA examinations conducted between 1996 
and 2002.  

For example, the Board notes that private treatment records 
show that the veteran complained of swelling in the lymph 
node in his groin in 1991.  A biopsy was performed and he was 
given a diagnosis of Hodgkin's disease.  He subsequently 
underwent radiation therapy over the course of 22 weeks, and 
his Hodgkin's disease went into remission.  

The record reflects that, between the completion of radiation 
therapy and the date of December 1996 VA examination, the 
veteran experienced no remission of the disease.  In the 
report of his December 1996 VA examination, it was 
specifically found that his disease had been in remission for 
four years and that he was currently experiencing residual 
chronic fatigue and lack of energy.  

Thereafter, in March 1998, the veteran underwent excisional 
biopsy of a lymph node in the left axilla.  The lymph node 
demonstrated reactive follicular and paracortical hyperplasia 
with focal progressive transformation of germinal centers, 
but it was found to be negative for malignancy.

In the report of a subsequent VA examination in June 1999, it 
was noted that the veteran was complaining of a variety of 
symptoms, including chronic fatigue, lack of energy, stomach 
cramps and insomnia.  The examiner noted that the veteran had 
been treated in March 1999 for lymphadenopathy of the left 
axilla.  

The VA examiner concluded that, if the veteran's earlier 
radiation treatment had been inadequate or not curative, 
relapse could well have occurred in untreated sites above the 
diaphragm, which would explain the lymphadenopathy in the 
left axilla.  

However, subsequent VA examination in October 2001 showed 
that his disease had continued in remission.  It was noted 
that he had last seen a cancer specialist one year before and 
that there had been no evidence of any recurrence of the 
disease.  

It was noted that the veteran continued to feel fatigued and 
would inadvertently fall asleep at lunch everday.  He also 
reported that he continued to have stomach cramps, which he 
described as mild and as occurring once a week.  He stated 
that they would become more severe once a month, which caused 
him to double over in pain.  

The VA examiner noted that the veteran was not experiencing 
nausea, vomiting or eructation, but had been some increase in 
flatus over the past year.  He described some fluctuation in 
his weight, but not permanent weight gain or weight loss.  

The examination revealed some submental nodes, a node in each 
axilla, and matted nodes in the groins bilaterally.  There 
were no preauricular nodes and no epitrochlear nodes on 
palpation, and no hepatosplenomegaly.  The examiner noted an 
impression of Hodgkin's disease with residuals, status post 
resection.  

The veteran underwent another VA examination in December 
2002.  It was noted that the veteran had complained of some 
neck pain and abdominal pain, which was relieved by lying in 
a semi-fetal position for a time.  The veteran's energy level 
was described as indifferent, and it was noted that he 
continued to have night sweats.  

The veteran reported that he was currently scheduled to work 
24 hours a week at his job, but that he was actually working 
30 hours.  The examiner indicated that he had lost some 
muscle mass in his legs, but that testing had continued to 
reveal no evidence of disease.  

An examination of the node-bearing areas of the neck revealed 
some matting but it was hard to be sure if these were lymph 
nodes.  The examiner noted that the area was asymptomatic in 
any event.  

The examiner further noted that the axilla was difficult to 
examine because of the veteran's obesity, but that there did 
appear to be small, enlarged lymph nodes in both axillae, 
which were nontender.  

An examination of the groin did not reveal any abnormal lymph 
nodes.  The examiner found that many of the veteran's 
symptoms, such as chronic fatigue, abdominal cramps, lack of 
energy, and insomnia, were just as likely due to his diabetes 
mellitus as his Hodgkin's disease.  

In light of these findings, the Board concludes that the 
preponderance of the evidence establishes that the veteran's 
Hodgkin's disease has remained inactive for the entire period 
since November 1996 and that the residuals of his disease 
have primarily manifested as complaints of chronic fatigue, 
lack of energy, stomach cramps and insomnia.  

For these reasons, the Board finds that the RO was correct in 
rating the residuals of his Hodgkin's disease by analogy 
under the criteria of DC 6354, which pertains to chronic 
fatigue syndrome.  

The Board further finds that the manifestations of the 
veteran's residuals more nearly approximate the criteria for 
a 20 percent rating under DC 6354, which contemplates 
symptoms which are nearly constant and restrict routine daily 
activities by less than 25 percent of the pre-illness level.  

In this regard, the Board notes the report of his most recent 
VA examination in December 2002 in which the veteran 
indicated that he was working only 30 hours a week, as 
opposed to a normal workweek of 40 hours.  

The Board further concludes that the preponderance of the 
evidence is against granting a rating in excess of 20 percent 
under DC 6354 because repeated examination has established 
that his residuals are not manifested by debilitating 
fatigue, cognitive impairments or other impairments such as 
inability to concentrate, forgetfulness, confusion or a 
combination of other signs and symptoms which are so severe 
as to restrict routine daily activities to 50 to 75 percent 
of the pre-illness level.  

There is also no evidence showing that his manifestations wax 
and wane to such a degree as to result in periods of 
incapacitation of at least four but less than six weeks total 
per year.  

In closing, the Board notes that consideration has been given 
as to whether the veteran is entitled to a "staged" rating 
for his service-connected disorder as prescribed by the Court 
in Fenderson.  The Board finds, however, that the 
manifestations of the veteran's residuals of Hodgkin's 
disease more closely approximate the criteria for a 20 
percent rating under DC 6354, but no more, for the entire 
period since the effective date of service connection in 
November 1996.  To this extent, the benefit sought on appeal 
is granted.  



ORDER

An increased initial rating of 20 percent for the service-
connected residuals of Hodgkin's disease is granted, subject 
to the regulations controlling disbursement of VA monetary 
benefits.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


